Citation Nr: 1217757	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 08-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for the service-connected thoracic spine strain.

2. Entitlement to a disability evaluation in excess of 10 percent for the service-connected cervical spine strain. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO that reduced the ratings for the service-connected thoracic and cervical spine disabilities from 10 percent to noncompensable, effective on December 8, 2007. 

In an August 2010 decision, the Board determined that the reductions were not based on examination findings showing sustained improvement of either disability and restored separate 10 percent ratings.  This was implemented by the RO in an October 2010 rating decision. 

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and typically does not also include a claim for an increased evaluation. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, the February 2008 rating decision was issued in response to the Veteran's August 2007 claim for increased evaluations for his thoracic and cervical strain.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2010, the Veteran testified at a hearing before the undersigned.  A copy of the transcript has been associated with the claims file. 

In August 2010 and April 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 


FINDINGS OF FACT

1.  The findings of the December 2007, April 2011, and May 2011 VA examiners are competent medical evidence. 

2.  The service-connected thoracic spine strain is shown to be manifested by pain from 60 to 90 degrees of forward flexion; difficulty bending, twisting and lifting; tenderness of the thoracolumbar sacrospinalis; and muscle spasm. 

3.  The service-connected cervical spine strain is shown to be manifested by pain at 45 degrees of forward flexion and throughout left lateral rotation with complaints of fatigue, stiffness and spasm. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for the service-connected thoracic spine sprain are more nearly approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2011).

2.  The criteria for the assignment of a rating higher than 10 percent for the service-connected cervical spine strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's increased evaluation claims in September 2007.  This letter advised the Veteran of what evidence was required to substantiate his claims (i.e., that his disabilities have worsened), and of his and VA's respective duties for obtaining evidence.  A follow up letter was issued in April 2008.  Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. He testified at a hearing in June 2010. 

The RO provided the Veteran with VA examinations in December 2007, April 2011 and May 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

This case was remanded in August 2010 so that additional VA treatment records could be obtained and so the Veteran could undergo an examination. He moved during the examination scheduling process and as a result did not report to his examination.  

This case was remanded again in April 2011 so that he could be rescheduled for an examination.  The VA treatment records were obtained and the Veteran underwent examinations in April 2011 and May 2011.  

Although the May 2011 examiner did not provide ranges of motion for the Veteran's thoracolumbar spine, they were measured at his April 2011 examination.  Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claims for increased evaluations for his disabilities in August 2007.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Spinal disabilities evaluated under Diagnostic Codes 5235-5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With regard to both his thoracic and cervical spine disabilities, the Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  IVDS may also be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a.  

Under this formula, IVDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

A 20 percent evaluation is warranted when he has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months. Id. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011).  

There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome would not apply. 


Thoracic Spine Strain

The Veteran asserts that his thoracic strain is more severe than reflected by its current 10 percent evaluation.  Because he experiences pain from 60 to 90 degrees on forward flexion; has occupational impairment due to difficulty in bending, twisting and lifting; and experiences tenderness and muscle spasm, he asserts that his claim should be granted. 

The thoracic spine strain is currently evaluated as 10 percent disabling under Diagnostic Code 5237, cervical or lumbosacral strain. 38 C.F.R. § 4.71a. Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id. 

Normal range of motion of the thoracolumbar spine is 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of lateral flexion bilaterally, and 0 to 30 degrees of lateral rotation bilaterally. 38 C.F.R. § 4.71a, Plate V. 

The Veteran underwent a VA spine examination in December 2007.  He complained of having upper thoracic pain without radiculopathy.  He described the pain as daily and sharp.  He denied having weakness, stiffness, flare ups, and incapacitating episodes.  He did not use assistive devices to help him walk.  The examiner concluded that his thoracic spine strain did not impact his activities of daily living or his occupational functioning. 

Upon examination, his posture, gait, and spinal curvature were normal. He had no spasm, tenderness to palpation, painful motion, or ankylosis.  His range of motion in his thoracolumbar spine was normal. 38 C.F.R. § 4.71a, Plate V.  

There was no change in the range of motion after repetitive movement or objective evidence of painful motion.  The examiner found that there was no fatigue, weakness, or lack of endurance.  The examiner concluded that the Veteran's chronic thoracic spine strain "still exist[ed] ... by subjective complaints only."

In April 2011, the Veteran underwent a second VA examination when the range of motion of the thoracolumbar spine was measured.  

During the examination of his thoracolumbar sacrospinalis, findings of spasm, pain with motion, and tenderness were observed.  There was no atrophy, guarding or weakness.  His flexion was noted to be normal at 90 degrees with pain from 60 to 90 degrees.  His extension was to 20 degrees with pain from 10 to 20 degrees.  His lateral flexion was to 20 degrees, bilaterally, with pain throughout, and his lateral rotation was 30 degrees, bilaterally, with pain at 30 degrees. 

There was objective evidence of painful movement, but no additional limitation of movement due to pain after repetitive motion.  His bilateral peripheral nerve reflexes, knee jerks, and ankle jerks were all 1+.  His plantar flexion was normal in both legs.  His sensory examination was normal for vibration, position sense, pain and light touch. He had no dysesthesias.  His motor examination was normal. 

In May 2011, the Veteran underwent an examination for his cervical spine strain, and the examiner noted that he had degenerative joint disease of the thoracic spine that caused problems with lifting, bending and twisting. The examiner noted that these difficulties impacted his occupational functioning. 

The VA treatment records showed consistent complaints of thoracic spine pain described as a daily, sharp pain between his shoulder blades.  His records showed that he was treated with medication, physical therapy and injections.  

A June 2009 VA treatment record noted mild loss of lumbar lordosis that was "probably" from back muscle spasm. 

At his June 2010 hearing, the Veteran testified that he had muscle spasm and difficulties bending.  He stated that his upper back froze and that he had debilitating episodes once a week for a few hours.  He occasionally used a lumbar brace but did not use crutches or a walker.  He could no longer play sports.  He evaluated his pain as a 7 on a scale of 1 (least pain) to 10 (most pain) and felt that it was a 10 during a flare up.  

In a February 2011 statement, the Veteran described having sharp pain between his shoulder blades, numbness and tingling.  He stated that he was afraid of losing his job because of his pain.  

In February 2011, T. S., the Veteran's friend, stated that he complained of shoulder stiffness and that his pain made him antisocial and quiet.  She stated that his pain prevented him from standing or sitting for very long and that he could not participate in many physical activities.  

The Veteran is competent to describe his pain and T. S. is competent to describe her observations of the Veteran.  Thus, the Board finds that the Veteran and T. S.'s statements are credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As noted, the criteria for a 20 percent evaluation are met if his forward flexion is greater than 30 degrees, but not greater than 60 degrees. 38 C.F.R. § 4.71a.  

In this case, the Veteran's forward flexion was normal at 90 degrees without pain in December 2007.  In April 2011, it was still normal, but with pain from 60 to 90 degrees and no additional limitation of motion due to pain or following repetitive motion.  In May 2011, it was noted that he had difficulty bending, twisting and lifting that this impacted his occupational functioning. 

When considering functional limitations due to painful forward flexion from 60 to 90 degrees; difficulty lifting, bending, and twisting; tenderness to palpation and spasm; and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the service-connected disability picture is productive or a functional loss due to pain that more closely approximates the criteria for a 20 percent disability evaluation. 38 C.F.R. § 4.71a; DeLuca, 8 Vet. App. at 206. The appeal is to this extent granted. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the thoracic spine disability does not meet the criteria for a 40 percent evaluation under Diagnostic Code 5237.  At its most severe, the Veteran experienced pain from 60 to 90 degrees of forward flexion.  

At no point during the appeals period was his forward flexion limited to 30 degrees or less, even when considering painful motion and other factors set forth in DeLuca.  Further, the Veteran has retained mobility in his thoracolumbar spine throughout the appeals period; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). 

Therefore, the criteria for a 40 percent evaluation are not met. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. at 505.


Cervical Spine Strain

The Veteran contends that his cervical strain is more severe than reflected by its current 10 percent evaluation.  However, even when considering functional loss, his cervical forward flexion is not shown to be limited to greater than 15 degrees, but less than 30 degrees; his combined range of motion of his cervical spine is greater than 170 degrees, and he is not experiencing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The cervical spine strain is currently evaluated as 10 percent disabling under Diagnostic Code 5237, cervical or lumbosacral strain. 38 C.F.R. § 4.71a. Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

At his December 2007 VA examination, the Veteran reported having cervical pain without radiculopathy.  He described it as daily and sharp.  He denied weakness, stiffness, flare ups, and incapacitating episodes.  He did not use assistive devices. The examiner concluded that his cervical spine strain did not impact his activities of daily living or his occupational functioning.  

Upon examination, his posture and gait were normal.  He had normal curvature of the spine with no tenderness, painful motion or ankylosis.  His ranges of motion of his cervical spine were normal. 38 C.F.R. § 4.71a, Plate V. There was no change in his ranges of motion after repetitive movement, and he did not experience pain during range of motion testing.  

There was no fatigue, weakness or lack of endurance. The examiner diagnosed the Veteran with mild chronic cervical strain and stated that the condition "still exist[ed] by subjective symptoms only."  

At his May 2011 VA examination, the Veteran reported having flare ups every two to three weeks that lasted for one to two days.  He used medication, rest, ice and massage for relief.  He did not know what caused the flare-ups.  He reported pain, numbness, fatigue, decreased motion, stiffness and spasm.  He described "intermittent numbness in a band around his left side just below the nipple lasting several hours."  He denied weakness, falls, unsteadiness and paresthesias.  The examiner stated that there was no limitation to walking due to his cervical spine strain. 

The Veteran described his pain as daily, constant, radiating, and sometimes accompanied by headaches.  He denied incapacitating episodes.  Upon examination, his posture and gait were normal.  He had no ankylosis, spasm, atrophy, guarding, tenderness or weakness.  He had no abnormal spinal curvature.  His forward flexion and extension were normal at 45 degrees each. His lateral flexion was normal at 45 degrees, bilaterally.  

His left and right lateral rotation was normal at 80 degrees, bilaterally.  There was objective evidence of pain at 45 degrees of flexion and throughout left lateral rotation.  

The examiner denied other instances of painful motion. His reflexes were all normal.  The sensory examination for his right upper extremity was normal.  His left upper extremity had decreased sensation to vibration and light touch in the little finger and decreased sensation to light tough in the hypothenar eminence.  His motor examination was normal.  He was diagnosed with degenerative disc disease of the cervical spine with no impact on his work or daily activities. 

In February 2011, the Veteran had stated that it hurt to move his neck.  He described tension running from his cervical spine to the base of his skull that resulted in headaches two to three times per week.  He stated he was afraid of losing his job because of the pain.  Also in February 2011, T.S. stated that the Veteran complained of stiffness in his neck and that his pain impacted his emotional wellbeing.  

The VA treatment records showed consistent complaints of neck pain.  In June 2010, he credibly testified about having debilitating episodes of neck pain for a few hours once a week and pain that was constant at a level of 7 out of 10 and at a level of 10 during a flare up. 

In a February 2012 rating decision, the RO assigned a separate evaluation for the service-connected cervical spine disability on the basis of radiculopathy of the left upper extremity.  His headaches are also service connected and assigned a separate evaluation.  

During his May 2011 examination, the Veteran had pain at 45 degrees of flexion and throughout left lateral rotation.  He did not have pain during other motion.  He did not have painful motion during his December 2007 examination.  He has credibly described subjective complaints of pain at his June 2010 hearing and in his February 2011 statement.  

The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his cervical spine disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. 

His range of motion in his cervical spine has remained normal even though he experienced pain at 45 degrees of forward flexion and during left lateral rotation. His combined range of motion in his cervical spine was 340 degrees at his December 2007 and May 2011 examinations.  

Therefore, the evidence does not show that his forward flexion is limited to greater than 15 degrees but less than 30 degrees, or that his combined range of motion of his cervical spine is less than 170 degrees.  Further, at no time during the appeal period, has he had abnormal curvature of the cervical spine, muscle spasm or abnormal gait. 

Reviewing the evidence, the Board finds that the cervical spine disability picture does not more meet or more closely resemble the criteria for a 20 percent rating under Diagnostic Code 5237. 38 C.F.R. § 4.7. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the Veteran's thoracic and cervical spine disabilities are contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Although the Veteran has expressed fear of losing his job, he remains employed full time with no work lost in the past year due to his thoracic and cervical spine disabilities.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the service-connected thoracic and cervical spine disabilities have caused unemployability.   

At his May 2011 VA examination, he reported being employed full time as a physical therapist's assistant.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An increased rating of 20 percent for the service-connected thoracic spine strain is granted, subject to the regulation controlling disbursement of VA monetary benefits. 

An increased evaluation in excess of 10 percent for the service-connected cervical spine strain is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


